In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Deutsch, J.), dated September 4, 1985, which, upon a fact-finding order of the same court, dated July 1, 1985, made after a hearing finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted assault in the second degree, obstruction of governmental administration, and resisting arrest, placed her on probation until her sixteenth birthday. The appeal brings up for review the fact-finding order dated July 1, 1985.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing was sufficient to support the finding that the appellant was guilty of committing the acts charged. Moreover, the appellant’s contention that attempted assault in the second degree against a peace officer is a fictitious crime is without merit (cf., Matter of Shannon B., 122 AD2d 268). Lawrence, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.